Citation Nr: 1547451	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969 to include service in Vietnam.  He died in January 2010.  The appellant is the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death is related to his military service, in particular she urges that his death was not simply due to thymoma but instead it was due to the combined effects of his service-connected disabilities.  Secondly, she argues that while his death certificate states metastatic thymoma as the cause of his death, treatment records from Hoffman Hospice indicate Non-Hodgkin's lymphoma, one of his service-connected disabilities, as a terminal diagnosis.  She further argues in essence that that the RO's rationale, which was based on a 2009 VA medical opinion that the Non-Hodgkin's lymphoma and thymoma are unrelated, is inadequate as to the issue of service connection for cause of the Veteran's death.  
In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2015).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 
 See 38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2015); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).
In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) nexus evidence linking (1) and (2). Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record reflects that the Veteran died in January 2010.  His death certificate lists metastatic thymoma as the cause of death.  Service treatment records show no treatment for or findings of thymoma.  However, service-connection was in effect for coronary artery disease, status post coronary bypass graft; diabetes mellitus, type 2; residuals, 2nd and 3rd degree burns, left forearm; conjunctivitis and keratitis, bilaterally; residuals, gunshot wound with right tibia fracture; residuals, left rib fracture; residuals, pleurocavity injury; residuals, shrapnel wounds, left knee, leg, right arm, and right occipital area; residuals, Bell's palsy; and Non-Hodgkin's lymphoma during his lifetime, with a 90% combined rating and a total disability rating due to individual unemployability (TDIU) in effect at the time of death.  

A July 2009 medical opinion, by a VA physician obtained in connection with the Veteran's claim of service connection for thymoma, reflects the physician's opinion that it is as likely as not that the Veteran had concurrent thymoma and Non-Hodgkin's lymphoma.  The doctor concluded that thymoma was not secondary or a metastasis of the Non-Hodgkin's lymphoma, but rather an independent condition.  Parenthetically, the Board notes that service connection was denied for thymoma as secondary to service-connected Non-Hodgkin's lymphoma in a July 2009 rating decision.  

As set forth by appellant, records from Hoffman Hospice dated from June 2009 to September 2009 are replete with reference to Non-Hodgkin's' lymphoma as a "terminal diagnosis."  

VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  Particularly, 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (citing 38 U.S.C.A. § 5103A(a)(2)).  

The Board cannot conclude that no reasonable possibility exists that obtaining a medical opinion in this case would not aid the appellant in substantiating her claim of service connection for the cause of the Veteran's death under the circumstances.  Considering the medical opinions discussed above, the Board finds that a medical opinion as to the cause of death is warranted.  

Additionally, it appears that there may be pertinent treatment records related to the months leading up to the Veteran's death that are not of record.  The Veteran left Hoffman Hospice in September 2009 and was provided care at the community residential care facility of Golden State Manor through VA.  Records and statements from the appellant indicate he also received care from Pro Care Hospice.  The AOJ must obtain all relevant records on remand.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the appellant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the appellant and obtain the names and addresses of all medical care providers who treated the Veteran in regard to the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

2.  Thereafter, arrange for a physician with the appropriate expertise to review the Veteran's VBMS/Virtual VA records and render an opinion as to the following:

a. What was the cause of the Veteran's death?

b. Did the Veteran's service-connected Non-Hodgkin's lymphoma, or any other service-connected disability, or any disease related to service, either cause or contribute substantially or materially to cause death?  If the cause of death is thymoma alone, is it at least as likely as not (i.e., 50 percent or greater probability) that the thymoma was etiologically related to his military service to include herbicide exposure?

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VBMS record. 

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

